Citation Nr: 1336440	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee condition.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right knee disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  

5.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1993.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in part, denied reopening claims for a left knee condition and right knee pain.  In an August 2011 Supplemental Statement of the Case, the RO reopened the claims for service connection for a left knee condition and right knee pain.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

On his July 2009 VA Form 9, the Veteran requested a Board hearing.  The hearing was scheduled for March 2012.  The Veteran was determined to be a no-show for that hearing.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an October 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The issues of entitlement to service connection for a left knee disability and a right knee disability, to include as secondary to a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In rating decisions issued in January 1994 and August 1997 the RO denied entitlement to service connection for a left knee condition.  

2.  Evidence submitted since the most recent rating decision in August 1997 relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee condition.  

3.  In a rating decision issued in August 1997 the RO denied service connection for right knee pain.  

4.  Evidence submitted since the August 1997 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for right knee disability.  

5.  An etiologic relationship exists between the Veteran's low back disability and service. 


CONCLUSIONS OF LAW

1.  The January 1994 and August 1997 rating decisions that denied service connection for a left knee condition are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1105 (2013).  

2.  New and material evidence has been received since the most recent August 1997 rating decision warranting the reopening of the Veteran's claim for service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2002 & 2012); 38 C.F.R. § 3.156(a) (2013).

3.  The RO's August 1997 rating decision denying service connection for right knee pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2013).

4.  New and material evidence has been received since the August 1997 rating decision warranting the reopening of the Veteran's claim for service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2002 & 2012); 38 C.F.R. § 3.156(a) (2013).

5.  A low back disability was incurred during active military service.  38 U.S.C.A. §§ 5107(b), 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claims for service connection for a left knee condition and right knee pain.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  

Additionally, in light of the favorable determination being reached in regards to the Veteran's low back disability, the Board also finds that no further discussion of VCAA compliance is necessary on that issue as any error that was committed as to either the duties to notify or assist is harmless.  
Reopened Claims

The Veteran seeks to reopen previously denied claims of entitlement to service connection for a left knee condition and right knee pain.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Left Knee

In the January 1994 rating decision, the RO denied a claim for service connection for a left knee condition on the basis that the August 1993 separation examination showed no diagnosis of a chronic left knee condition.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on January 21, 1997.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 1994 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

In an August 1997 rating decision, the RO continued the denial of service connection for a left knee condition.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on August 23, 1997.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence of record at the time of the August 1997 rating decision includes the Veteran's service treatment records.  

The Veteran submitted an application to reopen his claim in July 2008.  The evidence received since the August 1997 rating decision includes private treatment records dated November 2008 and August 2009 to November 2009 and an August 2011 VA examination.  

The Board observes that some of the evidence received since the August 1997 rating decision is new, as it was not previously of record.  Of note, the private treatment records that show that the Veteran has been diagnosed with osteoarthritis of the left knee and that he has had problems with his left knee since service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of a diagnosis of a chronic left knee disability at separation was one of the bases for the denial of the claim in the prior rating decisions and the Veteran's assertions that he has had problems with his left knee since service suggest a possible nexus between the Veteran's left knee disability and service, the new evidence is also material.  As new and material evidence to reopen the claim for service connection for a left knee disability disorder has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed.
Right knee

In the August 1997 rating decision, the RO denied a claim for service connection for right knee pain on the basis that service treatment records did not show any treatment for right knee pain.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on August 23, 1997.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence of record at the time of the August 1997 rating decision includes the Veteran's service treatment records.  

The Veteran submitted an application to reopen his claim in July 2008.  The evidence received since the August 1997 rating decision includes private treatment records dated November 2008 and August 2009 to November 2009 and an August 2011 VA examination.  

The Board observes that some of the evidence received since the August 1997 rating decision is new, as it was not previously of record.  Of note, the Veterans July 2008 statement that his left knee has caused his right knee problems and the private treatment records that show the Veteran has been diagnosed with osteoarthritis of the right knee.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the current diagnosis of right knee osteoarthritis and the Veteran's assertions that his left knee has caused his right knee disability suggest a possible nexus between the Veteran's right knee disability and service, the new evidence is also material.  As new and material evidence to reopen the claim for service connection for right knee pain has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed.

Service Connection

In his July 2008 claim the Veteran asserted that his left knee disability has caused his osteoarthritis of the lumbar spine.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for arthritis may also be established by evidence showing chronicity and a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions of 38 C.F.R. § 3.303(b) provide that with chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

Service treatment records are negative for any complaints or diagnosis of a low back disability.
Post-service private treatment records dated November 2008 and August 2009 to November 2009 show that the Veteran has been diagnosed with osteoarthritis of the lumbar spine.  After reviewing the Veteran's service treatment records a November 2009 private physician stated that he could not find any reference to the Veteran's back problem while he was an active service member.  However, the private physician also stated that it was quite clear from the amount of arthritis the Veteran had that his problems started while he was on active duty.  The physician opined that it was more than likely that the degenerative disease started over 20 years ago.  

The Veteran was afforded a VA examination in August 2011.  The examiner opined that it was less likely as not that the Veteran's current low back condition was caused or aggravated by his military service.  The examiner reasoned that there was inadequate documentation to relate any of the Veteran's back symptoms to his period of service.  

The record contains favorable and unfavorable competent and credible medical opinion evidence on the question of whether the Veteran's low back disability is related to service.  As such, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's low back disability is related to his active service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  As such, service connection for a low back disability is warranted.  The Board notes that the Veteran has asserted that his low back disability was caused by his left knee disability.  However, as the evidence of record suggest that the Veteran's low back disability is directly related to service, no discussion of secondary service condition is required.  


ORDER

New and material evidence has been received to reopen the claim for service connection for a left knee condition.  

New and material evidence has been received to reopen the claim for service connection for right knee pain.  

Entitlement to service connection for a low back disability is granted.



REMAND

The Veteran contends that his left knee disability was caused by service.  The Veteran also contends that his left knee disability has caused his right knee disability.  The Board finds that further development of the evidence is necessary prior to an adjudication of the claim. 

Service treatment records show that the Veteran complained of left knee pain several times in service.  On January 25, 1991 the Veteran complained of left knee pain for the prior three months.  On June 22, 1992 the Veteran again complained of left knee pain.  On April 12, 1993 the Veteran complained of left knee pain for the prior six days.  

The Veteran was afforded a VA examination in August 2011.  The examiner opined that it was less likely as not that the Veteran's bilateral knee conditions were caused by or permanently aggravated by his military service.  The examiner reasoned that there was a lack of documentation of any condition referable to the Veteran's right knee and that there was one entry in his service treatment record for his left knee that apparently went on to spontaneous resolution. 

The Board finds that the VA examiner's opinion and rationale were based on inaccurate facts, specifically that the Veteran had one entry in his service treatment record for his left knee that went on to spontaneous resolution.  As stated above, the Veteran complained of left knee pain three times while is service.  Accordingly, the Board finds that the August 2011 opinion is inadequate.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is possible that an accurate presentation of the Veteran's service history may impact the examiner's opinion regarding both the claim for service connection for a left knee disability and service connection for a right knee disability, to include as secondary the a left knee disability.  As such the Veteran should be afforded another examination in order to consider the nature and etiology of his left knee disability and his right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his left knee disability and right knee disability.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After all outstanding records have been associated with the claims file; the Veteran should be afforded a new VA examination to determine the nature and etiology of his left knee disability and right knee disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should opine as to the following:
	
(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left knee osteoarthritis is etiologically related to the Veteran's active duty service period, to include complaints of left knee pain recorded on January 25, 1991, June 22, 1992, and April 12, 1993.
  
(ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right knee osteoarthritis is etiologically related to the Veteran's active duty service period.  

(iii) If the Veteran's current right knee osteoarthritis is not at least as likely as not etiologically related to the Veteran's active duty service period, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that Veteran's current right knee osteoarthritis is caused or aggravated by the Veteran's left knee osteoarthritis.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


